  

Exhibit 10.4

 

LOCK-UP and resale restriction AGREEMENT

 

This lock-up and resale restriction agreement (the “Agreement”) is made and
entered into the 17th day of May, 2017, by and among PhotoMedex, a Nevada
corporation (the “Company”), First Capital Real Estate Trust Incorporated
(“First Capital”) and the persons executing this Agreement (each a “Holder” and,
collectively, the “Holders”).

 

RECITALS

 

A.           First Capital, First Capital Real Estate Operating Partnership,
L.P. (the “Contributor”), the Company, and FC Global Realty Operating
Partnership, LLC (the “Acquiror”) have entered into a Contribution Agreement
dated March 31, 2017 (the “Contribution Agreement”), pursuant to which the
Contributor has agreed to contribute to the Acquiror its interests in and to
certain entities and real properties in exchange for certain securities of the
Company. Capitalized terms used herein and not otherwise defined herein shall
have the respective meanings set forth in the Contribution Agreement.

 

B.           Each Holder (i) is either an existing stockholder of the Company
or, (ii) as a result of one or more of the Closings of the Transactions
contemplated in the Contribution Agreement, has acquired securities of the
Company.

 

C.           As a condition precedent to the Closing, each Holder is required to
enter into this Agreement with the Company and First Capital.

 

AGREEMENT

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

 

1.             Restrictions on Transfer. No Holder shall, directly or
indirectly, prior to the termination of this Agreement: (i) transfer, assign,
sell, lend, sell short, gift-over, pledge, encumber, hypothecate, exchange or
otherwise dispose (whether by sale, liquidation, dissolution, dividend or
distribution), or offer or solicit to do any of the foregoing, of any or all of
the equity securities and/or any debt or similar securities that are convertible
into equity securities of the Company held by him, her or it, including any
additional equity securities and/or any debt or similar securities that are
convertible into equity securities of the Company which Holder may subsequently
acquire, including all additional equity securities which may be issued to
Holder upon the exercise of any options, warrants or other securities
convertible into or exchangeable for securities of the Company (all such
securities of such Holder, “Subject Securities”) or any right or interest
therein, or consent to any of the foregoing (any such action, a “Transfer”),
(ii) enter or offer to enter into any derivative arrangement with respect to, or
create or suffer to exist any liens or encumbrances with respect to, any or all
of the Subject Securities or any right or interest therein, in either case that
would reasonably be expected to prevent or delay such Holder’s compliance with
his, her or its obligations hereunder; or (iii) enter of offer to enter into any
contract, option or other agreement, arrangement or understanding with respect
to any Transfer.

 

[Signature Page to Lock-Up and Resale Restriction Agreement]

 

 

 

 

2.             Stop Transfer Orders. Each Holder hereby acknowledges and agrees
that the Company shall be entitled, during the term of this Agreement, to cause
any transfer agent for the Subject Securities to decline to effect any Transfer
and to note stop transfer restrictions on the stock register and other records
relating to Subject Securities, and each Holder agrees to execute and deliver
any further documents reasonably requested by the Company in furtherance of the
same.

 

3.             Permitted Transfers. Notwithstanding the foregoing, the
restrictions set forth herein shall not apply to the following Transfers of
Subject Securities by a Holder:

 

a.           if such Holder is an individual (A) for nominal consideration or as
a gift to any member of such Holder’s “immediate family” (defined for purposes
of this Agreement as the spouse, parents, lineal descendants, the spouse of any
lineal descendant, and brothers and sisters) or a trust for the benefit of such
Holder or any member of such Holder’s immediate family, or (B) upon the death of
such Holder pursuant to a will or other instrument taking effect upon the death
of such Holder, or pursuant to the applicable laws of descent and distribution
to such Holder’s estate, heirs or distributees; and

 

b.           if the Holder is a corporation, partnership, limited liability
company or other entity, any Transfer to an Affiliate of the Holder if such
Transfer is not for value;

 

provided, however, that in the case of any Transfer described in clauses (a) or
(b) above, it shall be a condition to the Transfer that (x) the transferee
executes and delivers to the Company, not later than one business day prior to
such Transfer, a written agreement that is reasonably satisfactory in form and
substance to the Company to be bound by all of the terms of this Agreement and
the Contribution Agreement (any references to immediate family in the agreement
executed by such transferee shall expressly refer only to the immediate family
of the Holder and not to the immediate family of the transferee) and (y) if the
Holder is required to file a report under Section 16(a) of the Securities
Exchange Act of 1934, as amended, reporting a reduction in beneficial ownership
of the Subject Securities or any securities convertible into or exercisable or
exchangeable for the Subject Securities, the Holder shall include a statement in
such report to the effect that, in the case of any Transfer pursuant to (i)
above, such Transfer is being made as a gift or by will or intestate succession
or, in the case of any Transfer pursuant to (ii) above, such Transfer is being
made to a shareholder, partner or member of, or owner of a similar equity
interest in, the Holder and is not a Transfer for value.

 

c.           For purposes hereof, “Affiliate” shall mean, with respect to any
entity, any other person or entity directly or indirectly controlling,
controlled by or under common control with such entity. For purposes hereof,
“control” (including the terms “controlled by” and “under common control with”),
as used with respect to any entity or person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such entity or person, whether through the ownership of voting
securities or otherwise.

 

4.             Transfers in Violation Void. Any attempted sale, transfer or
other disposition in violation of this Agreement shall be null and void.

 

 2 

 

 

5.             Binding Effect; Waiver. This Agreement shall be binding upon the
Holder, its agents, heirs, successors, assigns and beneficiaries. Any waiver by
the Company of any of the terms and conditions of this Agreement in any instance
must be in writing and must be duly executed by the Company and the Holder and
shall not be deemed or construed to be a waiver of such term or condition for
the future, or of any subsequent breach thereof.

 

6.             Termination. This Agreement, and all rights and obligations of
the parties hereunder, shall terminate on the first anniversary of the Approval
Date or sooner upon the consent of the Company and First Capital.

 

7.             Miscellaneous. Facsimile execution and delivery of this Agreement
is legal, valid and binding execution and delivery for all purposes. This
Agreement shall not confer any rights or remedies upon any person other than the
parties and their respective successors and permitted assigns. This Agreement
(including the documents referred to herein) constitutes the entire agreement
among the Parties and supersedes any prior understandings, agreements, or
representations by or among the Parties, written or oral, to the extent they
related in any way to the subject matter hereof. This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original but all
of which together will constitute one and the same instrument. The Section
headings contained in this Agreement are inserted for convenience only and shall
not affect in any way the meaning or interpretation of this Agreement. This
Agreement shall be governed by and construed in accordance with the laws of the
State of New York without regard to principles of conflicts of laws. Any term or
provision of this Agreement that is invalid or unenforceable in any situation in
any jurisdiction shall not affect the validity or enforceability of the
remaining terms and provisions hereof or the validity or enforceability of the
offending term or provision in any other situation or in any other jurisdiction.
Each of the parties will bear his or its own costs and expenses (including legal
fees and expenses) incurred in connection with this Agreement and the
transactions contemplated hereby. Each arty acknowledges and agrees that the
other party would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, each party agrees that the other party
shall be entitled to an injunction or injunctions to prevent breaches of the
provisions of this Agreement and to enforce specifically this Agreement and the
terms and provisions hereof in any action instituted in any court of the United
States or any state thereof having jurisdiction over the Parties and the matter,
in addition to any other remedy to which they may be entitled, at law or in
equity.

 

[Signature page follows]

 

 3 

 

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the day and year first above written.

 

Photomedex, Inc.       By: /s/ Dolev Rafaeli    Name: Dolev Rafaeli   Title:
Chief Executive Officer       First Capital Real Estate Trust Incorporated      
By: /s/ Suneet Singal   Name: Suneet Singal   Title: Chief Executive Officer  

 

HOLDERS:       /s/ Lewis C. Pell   Lewis C. Pell       /s/ Yoav Ben-Dror   Yoav
Ben-Dror       /s/ Dolev Rafaeli   Dolev Rafaeli       /s/ Dennis M. McGrath  
Dennis M. McGrath       /s/ Katsumi Oneda   Katsumi Oneda       /s/ Stephen P.
Connelly   Stephen P. Connelly  

 

[Signature Page to Lock-Up and Resale Restriction Agreement]

 



 

 

 

First Capital Real Estate Investments LLC       By: /s/ Suneet Singal
                                     Name: Suneet Singal   Title: Chief
Executive Officer       FC Borrower LLC       By: /s/ Suneet Singal   Name:
Suneet Singal   Title Chief Executive Officer  

 

[Signature Page to Lock-Up and Resale Restriction Agreement]

 



 

